Citation Nr: 1609348	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asthma, to include as secondary to the service-connected chronic allergic rhinitis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from January 1994 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When this case was before the Board in June 2013, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The Board notes that the Veteran filed a notice of disagreement (NOD) in January 2016 to a December 2015 rating decision.  The VBMS claims folder further reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated February 2016.  Accordingly, as the receipt of the NOD with respect to the Veteran's claimed conditions involving auditory hallucinations, fractured fingers, right clavicle/shoulder, knees, left ear hearing loss, headaches, head injury and concussion, chronic sinusitis, ankles, hypertension, chipped tooth and fractured jaw, sleep apnea, and feet have all been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the NOD has been recognized and additional action is pending at the RO, Manlincon is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

While the Veteran filed a claim for service connection for asthma, a VA treatment note in December 2006 noted small airway disease and a private treatment record in June 2009 showed lower respiratory tract infection (LRTI).  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a respiratory disability other than asthma, the issue of entitlement to service connection for a respiratory disability, other than asthma, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The AOJ has not properly developed and addressed the issue of service connection for a respiratory disability other than asthma.  Therefore, the issue must be remanded.

Moreover, in a February 2016 brief, the issue of entitlement to service connection for asthma as secondary to the Veteran's service-connected chronic allergic rhinitis was raised.  The law provides that disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The AOJ has not adjudicated the issue of entitlement to service connection for a respiratory disability, claimed as asthma, as secondary to the service-connected chronic allergic rhinitis, and has not provided the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) appropriate to such claim.  Such development and adjudication by the AOJ must be performed before the Board may consider the issue on appeal.

Regarding records, the Board notes that Dr. R.W.A.R. submitted a statement in July 2014 that he was treating the Veteran and treated him for several years; and if more information was needed, he would furnish it.  Accordingly, the Board finds that any available records from Dr. R.W.A.R. must be sought on remand.

Finally, the Board remanded this case in June 2013, in pertinent part, to afford the Veteran VA examinations to address the nature and etiology of his claimed respiratory disability and low back disability.  In response to the Board's remand, the Veteran was afforded a VA examination in December 2013; however, as the theory of service connection on a secondary basis has been raised, addendum is required.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for a respiratory disability, claimed as asthma, as secondary to the service-connected chronic allergic rhinitis.  

2.  Undertake appropriate development of the issue of entitlement to service connection for a respiratory disability, other than asthma, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).

3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. R.W.A.R., and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the electronic claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

4.  Provide access to the electronic claims file to the VA examiner who conducted the December 2013 examination, or another qualified examiner if the December 2013 examiner is not available, for review.  An additional examination and testing should be conducted only if deemed necessary by the examiner in order to answer the questions below. 

After reviewing the entire record and a copy of this Remand, the examiner must provide opinions with respect to the following:

a.  whether it is at least as likely as not that any currently diagnosed respiratory disability, to include asthma, small airway disease, and/or LRTI, is caused by the Veteran's service-connected chronic allergic rhinitis.

b.  whether it is at least as likely as not that any currently diagnosed respiratory disability, to include asthma, small airway disease, and/or LRTI, is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected chronic allergic rhinitis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5.  After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



